NO. 12-10-00155-CR

                               IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

MILTON LYNCH,                                                 §              APPEAL FROM THE 7TH
APPELLANT

V.                                                            §              JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                      §              SMITH COUNTY, TEXAS


                                             MEMORANDUM OPINION
                                                 PER CURIAM
         Milton Lynch appeals his conviction for burglary of a habitation. Appellant=s counsel filed a
brief in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967)
and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We dismiss Appellant=s appeal.


                                                       BACKGROUND
         Appellant was charged by indictment with the offense of a burglary of a habitation, a second
degree felony. 1 The indictment also included two felony enhancement paragraphs. 2 Appellant
entered an “open” plea of guilty to the offense charged in the indictment, and pleaded Atrue@ to both
felony enhancement paragraphs.                  Appellant and his counsel signed an agreed punishment
         1
             See TEX. PENAL CODE ANN. § 30.02(a), (c)(2) (Vernon 2003).

         2
             If it is shown on the trial of a felony offense other than a state jail felony that the defendant has previously been
finally convicted of two felony offenses, and the second previous felony conviction is for an offense that occurred
subsequent to the first previous conviction having become final, on conviction he shall be punished by imprisonment for
life, or for any term of not more than ninety-nine years or less than twenty-five years. See TEX. PENAL CODE ANN.
§ 12.42(d) (Vernon Supp. 2010).
recommendation, an acknowledgment of admonishments, a waiver of jury trial, an agreement to
stipulate testimony, and a stipulation of evidence in which Appellant swore that all allegations
pleaded in the indictment were true and correct. However, Appellant did not waive his right to
appeal.
          After a punishment hearing, the trial court adjudged Appellant guilty of burglary of a
habitation, found the enhancement paragraphs to be Atrue,@ and assessed his punishment at thirty-five
years of imprisonment and court costs. This appeal followed.


                                ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
          Appellant=s counsel filed a brief in compliance with Anders and Gainous, stating that he has
diligently reviewed the appellate record and is of the opinion that the record reflects no reversible
error and that there is no error upon which an appeal can be predicated. From our review of
Appellant=s brief, it is apparent that his counsel is well acquainted with the facts in this case. In
compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978),
counsel=s brief presents a chronological summation of the procedural history of the case, and further
states that counsel is unable to raise any arguable issues for appeal.3 We have reviewed the record for
reversible error and have found none. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App.
2005).


                                                       CONCLUSION
          As required, Appellant=s counsel has moved for leave to withdraw. See In re Schulman, 252
S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503, 511
(Tex. Crim. App. 1991). We agree with Appellant=s counsel that the appeal is wholly frivolous and his
motion for leave to withdraw is hereby granted. See In re Schulman, 252 S.W.3d at 408-09.
          Counsel has a duty to, within five days of the date of this opinion, send a copy of the opinion
and judgment to Appellant and advise him of his right to file a petition for discretionary review. See
TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should Appellant wish to seek

          3
           Counsel for Appellant certified that he provided Appellant with a copy of his brief and informed Appellant that
he had the right to file his own brief. Appellant was given time to file his own brief, but the time for filing such a brief has
expired and we have received no pro se brief.

                                                               2
further review of this case by the Texas Court of Criminal Appeals, he must either retain an attorney
to file a petition for discretionary review or he must file a pro se petition for discretionary review.
See In re Schulman, 252 S.W.3d at 408 n.22. Any petition for discretionary review must be filed
within thirty days from the date of either this opinion or the last timely motion for rehearing that was
overruled by this court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be
filed with this court, after which it will be forwarded to the Texas Court of Criminal Appeals along
with the rest of the filings in this case. See TEX. R. APP. P. 68.3; In re Schulman, 252 S.W.3d at 408
n.22. Any petition for discretionary review should comply with the requirements of Rule 68.4 of the
Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4; In re Schulman, 252 S.W.3d at 408
n.22.
         We dismiss Appellant=s appeal.
Opinion delivered April 29, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                (DO NOT PUBLISH)



                                                                3